DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/908,813, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application ‘813 fails to provide adequate support for limitations regarding first and second internal cavities (see at least claim 1) at least partially filled with metal ball bearings or shot (see at least claim 17); therefore, claims 1-20 are afforded a priority date of 11 February 2020.



Claim Objections
Claim 20 is objected to because of the following informalities: improper language. As to claim 20, amendment is suggested to: “[[the]] a total internal volume” (ll. 2). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 10 and 11, the limitation “wherein the shaft is connected to the hammer head about its proximal end” renders the claim indefinite, because it is unclear if the proximal end is referring to the shaft or the hammer head. For examination purposes, the limitation will be interpreted as, and amendment is suggested to, “wherein the shaft is connected to the hammer head about a proximal end of the hammer head”. 
As to claim 17, the limitation “a substantially cylindrical hammer head connected to the shaft about its proximal end and its longitudinal midportion” renders the claim indefinite, because it is unclear if the proximal end and the longitudinal midportion are referring to the substantially cylindrical hammer head or the shaft. For examination purposes, the limitation will be interpreted as, and amendment is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 is dependent upon itself. Amendment is suggested for claim 20 to be dependent upon claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,016,171 to Chen, in view of U.S. Patent Application Publication No. US 2007/0113709 to Krallman.  
As to claims 1-5, 7, 8, and 10-15, Chen discloses a surgical hammer comprising a handle (not shown; col. 2 / ll. 9-10); and a hammer head (10) connected to the handle, the hammer head including a slot (13; a slot is commonly understood to mean a long narrow aperture) extending through the hammer head and in fluid communication with a distal end of the hammer head (the distal end shown in FIGs. 1 and 4 on the top face that comprises an opening of 13) (col. 2 / ll. 9), shown in FIGs. 1 and 4, a first internal cavity (one 14) within the hammer head spaced laterally from the slot (col. 2 / ll. 10-15), and a second internal cavity (other 14) within the hammer head spaced laterally from the slot, shown in FIGs. 1 and 4; wherein a portion of each of the first internal cavity and the second internal cavity is filled with a metal (31) (col. 2 / ll. 26-35); wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (31) (col. 2 / ll. 26-35); wherein the first internal 
As to claim 6, in another interpretation, Chen discloses a first internal cavity (portion of one 14 that houses metal 31, i.e. the larger diameter portion that is proximal to respective end cap 20 in FIG. 4) i.e. the larger diameter portion that is proximal to respective end cap 20 in FIG. 4) within the hammer head spaced laterally from the slot; wherein each of the first internal cavity and the second internal cavity is completely filled with metal (under broadest reasonable interpretation, each internal cavity is completely filled since the metal ball bearings are fully and evenly packed as shown in FIG. 1 with no spaces between adjacent ball bearings so that no more metal ball bearings could be inserted). 
Chen is silent as to the hammer comprising a handle and a shaft extending from the handle; and the hammer head connected to the shaft; wherein the shaft is connected to the hammer head about its proximal end; wherein the shaft is connected to the hammer head about its proximal end and about its longitudinal midportion; wherein the slot is an elongated slot having a longitudinal axis parallel to a longitudinal axis of the shaft.
Krallman teaches a hammer comprising a handle (30); a shaft (22) extending from the handle (¶44), shown in FIGs. 2 and 4; and a hammer head (12b) connected to the shaft, shown in FIG. 4, the hammer head including a slot (26) for receiving the shaft extending through the hammer head, and a first internal cavity (32) within the hammer head spaced laterally from the slot (¶51); wherein the shaft is connected to the hammer head about its proximal end (the shaft is connected to the hammer head about the proximal end of the hammer head because the shaft passes through the entire length of the hammer head and is thus connected to the hammer head about its length including its proximal end); wherein the slot is an elongated slot having a longitudinal axis (any axis extending through 26 from top to bottom) parallel to a longitudinal axis of the shaft.
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Chen’s hammer a handle and shaft as taught by Krallman, since Chen discloses that the slot is for receiving a handle but does not show or further describe the handle. 

As to claim 9, although it appears that the first internal cavity and the second internal cavity have an overall volume of about 40% of an overall volume of the hammer head, assuming arguendo, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the first internal cavity and the second internal cavity with an overall volume of about 40% of an overall volume of the hammer head, since discovering an optimum value of a result effective variable involves only routine skill in the art, and this value would provide a balance between a sufficient amount of ball bearings to provide anti-rebound properties while still retaining structural integrity of the hammer head. 

As to claims 17 and 20, Chen discloses a surgical hammer comprising a handle (not shown; col. 2 / ll. 9-10); and a substantially cylindrical hammer head (10; under broadest reasonable interpretation, the shape of the hammer head may be dictated by the cylindrical shape of the end caps 20 since they provide the greatest diameter and are the portions which receive impact and are therefore structurally important; in another interpretation, even the body of the hammer head is substantially cylindrical since overall, the body of the head is substantially cylindrical with portions removed from the cylinder to provide flat faces) connected to the handle, the hammer head including an elongated tapered slot (13; a slot is commonly understood to mean a long narrow aperture; the slot is tapered due to the chamfered edges at the distal end of the slot, which taper the slot from its widest point at the distal face of the hammer head to a narrower width through a length of 13) extending through the hammer head and in fluid communication with a distal end of the hammer head (the distal end shown in FIGs. 1 and 4 on the top face that comprises an opening of 13) (col. 2 / ll. 9), shown in FIGs. 1 and 4, a cylindrical first internal cavity (one 14) within the hammer head spaced laterally from the elongated tapered slot (col. 2 / ll. 10-15) and at least partially filled with metal ball bearings or shot (31) (col. 2 / ll. 26-35), and a cylindrical second internal cavity (other 14) within the hammer head spaced laterally from the elongated tapered slot and at least partially filled with metal ball bearings or shot, shown in FIGs. 1 and 4; wherein the metal ball bearings or shot occupy, by volume, from about 20% to about 95% of the total internal volume of the first internal cavity and the second internal cavity (as shown in FIGs. 1 and 4, each cavity is filled with metal ball bearings 31 by about 75% by volume). 
Chen is silent as to the hammer comprising a handle and a shaft extending from the handle; and the hammer head connected to the shaft about its proximal end and its longitudinal midportion.
Krallman teaches a hammer comprising a handle (30); a shaft (22) extending from the handle (¶44), shown in FIGs. 2 and 4; and a hammer head (12b) connected to the shaft, shown in FIG. 4, the hammer head including a slot (26) for receiving the shaft extending through the hammer head, and a 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Chen’s hammer a handle and shaft as taught by Krallman, since Chen discloses that the slot is for receiving a handle but does not show or further describe the handle. As taught by Krallman, the shaft would be received through the slot in Chen’s hammer head, and the handle would be disposed at a proximal end of the shaft, for a user to manipulate the hammer as is well known in the tool arts. The handle would provide better grip for the user. The slot and shaft would be complementarily sized and shaped such that the shaft would extend through the slot in a snug manner for secure attachment to the hammer head, as taught by Krallman. The shaft would be connected to Chen’s hammer head about the proximal end of the hammer head because the shaft passes through the entire length of the hammer head, as taught by Krallman and since Chen’s slot extends entirely therethrough, and is thus connected to the hammer head about its length including its proximal end. As shown in Chen, the slot is at a longitudinal midportion of the hammer head and thus the shaft that is connected to the hammer head by insertion into the slot is also at the longitudinal midportion of the hammer head. 

As to claim 18, although it appears that the first internal cavity and the second internal cavity have an overall volume of about 40% of an overall volume of the hammer head, assuming arguendo, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art . 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Krallman (hereinafter, “Chen/Krallman”), as applied to Claims 1-15, 17, 18, and 20 above, and further in view of U.S. Patent No. US 9,044,846 to Dawson et al. (hereinafter, “Dawson”). 
Chen/Krallman disclose the claimed invention except for wherein the hammer head has an overall weight of about 100 grams to 5 kilograms. 
Dawson teaches that a handheld hammer for manually applying striking forces may have an overall weight determined by the weight of the unladen tool structure, the volume of an internal cavity, and the bulk density of the weighting material, including metals, that is added into the internal cavity, where the unladen hammer may weigh about 1.25 pound (567 g) (taking a value from the middle of the disclosed range, col. ; since the disclosed range also discloses that the unladen hammer may weigh less than 1.5 pound, which includes the value of about 1.25 pound) and the addition of the added material into the internal cavity may double (to 2.5 pound or 1.13 kg) or triple (to 3.75 pound or 1.7 kg) or quadruple (to 5 pound or 2.27 kg) the weight, to provide a hammer that can be increased in weight for various applications while maintaining a low unladen weight for ease of transport. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hammer head of Chen/Krallman with an overall weight of about 567 g (in an interpretation where the overall weight of the hammer head does not include the material placed in the internal cavities) or of about 1.13 kg to 2.27 kg (in an interpretation where the overall 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775